Citation Nr: 0832800	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for a 
pilonidal cyst.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from October 1992 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which granted 
service connection for a pilonidal cyst and assigned a 
noncompensable evaluation effective from December 2, 2005.


FINDING OF FACT

The pilonidal cyst is manifested by intermittent discomfort 
and occasional sharp pain when sitting for extended periods.


CONCLUSION OF LAW

The criteria for entitlement to a 10 percent evaluation for a 
pilonidal cyst are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic 
Code 7804 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for a pilonidal cyst.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required.

VA also has a duty to assist the veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant was afforded a VA 
examination through the U.S. embassy in Madrid, Spain, in 
October 2006, and VA has obtained VA treatment records as 
identified by the veteran.  The veteran has submitted several 
statements describing his symptoms, as well as the report of 
a private doctor.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evaluation of the Pilonidal Cyst

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Pilonidal cysts are not specifically listed in the Rating 
Schedule.  When an unlisted condition is considered, a rating 
is assigned by analogy to a closely related disease or injury 
based on the functions affected, the anatomical location, and 
symptomatology.  38 C.F.R. § 4.20.  Here, the pilonidal cyst 
disability is most appropriately evaluated under Diagnostic 
Code 7804, as a superficial and painful scar.  A pilonidal 
cyst is a growth, generally located at the cleft of the 
buttocks, containing hair and skin debris.  Given the small 
size of the cyst, evaluation under Codes 7801 or 7802, which 
assign noncompensable evaluations for larger areas of 
involvement, is not appropriate.  Use of Code 7803 is not 
appropriate, as the cyst here is not shown to be unstable.  
Code 7805 is not for application because no impairment of 
function of any body part is demonstrated.

The Board notes that this represents a change from the Code 
assigned by the RO.

Code 7804 provides that where a superficial scar, meaning a 
scar not associated with underlying soft tissue damage, is 
painful on examination, a 10 percent evaluation is assigned.  
The veteran has consistently reported that his pilonidal cyst 
grows irritated and painful with extended sitting.  He 
experiences generalized discomfort with occasional sharp 
pains.  Examinations by a private doctor in March 2006, a VA 
doctor in April 2006, and a private doctor under contract to 
VA in October 2006 have all confirmed the presence of the 
cyst.  While it is true that at each examination the doctors 
noted that the cyst was not inflamed or currently 
symptomatic, all also reported the veteran's complaints of 
discomfort and sharp pains at times.

The Board finds that a 10 percent evaluation is warranted for 
the service connected pilonidal cyst.  The veteran is 
competent to describe his symptoms of pain and discomfort.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Given the 
consistency of his complaints and the circumstantial 
corroboration of them through the diagnosis of a cyst, the 
Board finds his statements highly credible.  Moreover, the 
Board finds his complaints to be the equivalent of a finding 
of pain on examination.  Although the pain is not persistent, 
the disability picture presented falls between two 
evaluations, and the Board finds that it most closely 
approximates the criteria for a compensable evaluation.  
38 C.F.R. § 4.7.


ORDER

A 10 percent evaluation for a pilonidal cyst is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


